Citation Nr: 1701416	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  15-07 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to August 4, 2011 for service connection for cervical spine degenerative joint disease (DJD), spondylosis, and neural foraminal encroachment.  

2.  Entitlement to an effective date prior to August 4, 2011 for service connection for right knee DJD, status post (SP) menisceal tear.  

3.  Entitlement to an effective date prior to August 4, 2011 for service connection for left knee DJD, SP menisceal repair, with limited motion.  

4.  Entitlement to an effective date prior to August 4, 2011 for service connection for left knee DJD, SP menisceal repair, with instability.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from October 1994 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part granted service connection for service connection for cervical spine degenerative joint disease (DJD), spondylosis, and neural foraminal encroachment; right knee DJD, status post (SP) menisceal tear; and left knee DJD, SP menisceal repair, all effective March 7, 2012.  

Subsequently, a January 2015 rating decision granted an effective date for service connection for those disabilities as of August 4, 2011.  

A January 2015 Statement of the Case (SOC) noted that service connection for a neck disorder was denied by an April 1999 rating decision and again in a June 2001 rating decision which the Veteran did not appeal.  Service connection was denied for a bilateral knee condition in October 2005 (and denied reopening of the claim for service connection for a neck disorder), which the Veteran appealed but after an SOC was issued in April 2007 the appeal was not perfected by filing a Substantive Appeal within 60 days.  

The Veteran appealed a September 2009 rating decision which denied reopening of all of these claims but after an August 2010 SOC the appeal was not perfected by filing a Substantive Appeal within 60 days.  His application to reopen those claims was received on August 4, 2011.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board notes that on May 20, 2013, an SOC was issued addressing entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease (DDD) with spondylosis, stemming from an appeal of an August 2010 rating decision, of which the Veteran was notified on August 25, 2010.  

Subsequently, a July 2013 rating decision granted an increase in that 20 percent rating to 40 percent effective September 27, 2012.  

VA Form 21-0820, Report of General Information, dated July 26, 2013, reflects that the Veteran called in reference to the May 2010 SOC and requested that his appeal be expedited because he was homeless.  

However, even assuming that the July 26, 2013, VA Form 21-0820, was the equivalent of a VA Form 9 (as to the issue of an increased rating for lumber DDD with spondylosis), this was more than 60 days after the May 20, 2013 SOC and more than one year after the August 25, 2010 notification of the rating decision which was appealed.  Thus, the Veteran never filed a timely Substantive Appeal, VA Form 9 or equivalent which would have perfected the appeal as to the issue of an increased rating for lumbar DDD with spondylosis.  

As to the issues of earlier effective dates for service connection for disabilities of the cervical spine and each knee, in the Veteran's Notice of Disagreement (NOD), which was on VA Form 9, Appeal to the Board, received on February 5, 2014, he requested a Board hearing at the RO. 

In VA Form 9, Appeal to the Board, received on March 4, 2015, the Veteran requested a hearing in Washington, D.C.  

By letter dated November 4, 2015, the Veteran was notified that he was placed on the list of those to have a hearing before the Board in Washington, D.C.  He was informed that he could withdraw his request for a hearing, or request a travel Board hearing, or request a videoconference before the Board.  He chose to have a videoconference.  

A VA Form 27-0820, Report of General Information, reflects that the Veteran called concerning his appeal and confirmed his request for a videoconference.  See 38 C.F.R. §§ 20.700(a), 20.703 (2016).  

In view of the foregoing, the Veteran should be scheduled for a videoconference at the RO and notified of this by correspondence sent to his most recent address of record.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference at the RO in accordance with the docket number of his appeal or at a later date if requested in a timely manner by the Veteran.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

